DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Response to Arguments
Applicant’s arguments, see p. 8-9, filed 04/12/2021, with respect to the rejection(s) of claim(s) still pending in this application have been fully considered and for further clarity a more express teaching will be applied below.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Witchell et al. (US 2015/0021356 A1) as recited in the rejection below disclosing user profiles with historical data (Para. 133-134).
Election/Restrictions
2.	Claim 1, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11, 12, 14, 15, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 12, 13, 14, 18 and 20 respectively of copending Application No. 15/347,344. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 only changes order of words and verbs meaning the same thing while claim 17 is just a broader version of its counterpart.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 15, 17, and 22-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky et al. (US Patent No. 9,205,283), and further in view of Witchell et al. (US 2015/0021356 A1). 
Re: Claim 11, Miklatzky discloses the claim method including a method, comprising:
Obtaining hair data from a hair sample, the hair data selected from the group consisting comprising one or more of color, chemical composition, moisture content, porosity, and density (Fig. 18, Col. 99, lines 5-24, collecting spectral data of hair); obtaining, from a user profile associated with the individual, historical hair data for the individual user (Col. 30, lines 27-35, historical inputted hair data used as further evident in view of Witchell: para. 134-137, historical data on the data table, specific to the user, and used when deciding on a hair color);
determining, using the collected hair data, a hair color starting point from the hair color starting points from a data set (Col. 30, lines 32-35, information of hair pulled from a set of data), except for expressly stating a data table. However, Witchell discloses implementing a data table for storing starting points, ends points and predictions generally and historical individual users (Para. 134-137, data table storing historical reference points specific to the user). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange data in a table as taught by Witchell, since such a modification is known in the art to provide a means for organizing data such that it is easily accessible and further Witchell states in paragraph 133-134 that such 
Miklatzky discloses a data set including a plurality of hair color starting points (Col. 34, lines 15-18, CIE color space table, Col. 30, lines 32-35, information of color initial point), and a plurality of hair color end points (Col. 28, lines 40-42, predicting a coloring endpoint; Col. 47, lines 50-52, infinite color possibilities), the ability to recognize any initial hair color (Col. 34, lines 15-18, CIE color space table) and the ability to predict any end point based on algorithm incorporation starting point data as well as desired results by the user (Col. 30, lines 27-32, Col. 47, lines 50-52, infinite color possibilities); a plurality of hair dye formulas, each hair dye formula comprising amounts of dye ingredients and corresponding to at least one hair color starting point and at least one hair color end point;
obtaining a desired hair dye color end point from the hair color end points (Fig. 47, Col. 96, lines 31-44, selecting a color dye using a formula); selecting based on the hair data and the historical hair data (Witchell: para. 134 specific to the user), a particular hair dye formula in the data table wherein the particular hair dye formula is associated with the determined hair color starting point and the desired hair color end point; and combining amounts of dye ingredients to produce the selected hair dye formula (Fig. 47, Col. 30, lines 16-18, combining ingredients for selected dye formula, Col. 99, lines 43-46, dispenses dye);
comparing the obtained hair data, the determined hair color starting point the desired hair color end point and the particular hair dye formula to historical data to calculate an anticipated success rate for converting the hair sample from the determined hair color starting point to the selected hair color end point using the selected hair dye (Fig. 18, 47, Col. 4, lines 53-57, anticipating the final product from the initial inputs; Col. 4, lines 39-43 & Col. 99, lines 35-42, predicting achievable results inherently includes anticipated success rates, the computer program would not present to the user for selection unless there was a high anticipation of success);
the hair dye formula includes at least one colorant and an oxidizing agent (Col. 100, lines 5-11, colorant and oxidizing agent);
dispensing dye ingredients to produce a hair dye based on the particular hair dye formula; and sensing an amount of dye ingredients dispensed (Col. 85 & 97, lines 49-67, 58-63, dispensing and sensing the amount dispensed via one of any number of sensors; Col. 94, lines 42-45, real time close loop analysis based on sensed amount dispensed).
Re: Claim 12, Miklatzky discloses the claim method including executing computer readable program code by a processor in a control mechanism to provide the particular hair dye formula, wherein the computer readable program code is stored in a storage device (Col. 17, lines 48-67, processor provides formulas from memory).
Re: Claim 14, Miklatzky discloses the claim method including dispensing comprises: pumping dye ingredients from at least one storage container into a mixing chamber using at least one pump (Col. 93, lines 10-17, pumps can be used to deliver 
Re: Claim 15, Miklatzky discloses the claim method including the hair data is obtained from a spectral measurement device (Col. 99, lines 5-24, spectral measurement of hair).
Re: Claim 17, Miklatzky discloses the claim method including an oxidizing agent (Col. 100, lines 5-11, colorant and oxidizing agent).
Re: Claim 22, Miklatzky discloses the claim method including the desired hair dye color is selected from a display (602) on a hair dye dispensing apparatus (604), and wherein the hair dye formula dispensed from the hair dye dispensing apparatus into a receptacle (Fig. 47, Col. 90, lines 66-67, user interface for selection, Col. 99, lines 43-46, dispenses dye into anything the user so chooses).
Re: Claim 23, Miklatzky discloses the claim method including the hair data including one or more of color, chemical composition, moisture content, porosity, and density (Fig. 18, Col. 99, lines 5-24, collecting spectral data of hair);
Re: Claim 24-28, Miklatzky in view of Witchell discloses the claim method including the historical hair data includes hair color of the individual and at least one population of individuals which have previously selected the hair color, wherein each of the population of users exhibit a similar hair property, a similar geographic location, a 
Re: Claim 29-30, Miklatzky discloses the claim method including hair color starting points (Col. 34, lines 15-18, CIE color space table, Col. 30, lines 32-35, information of color initial point), and hair color end points (Col. 28, lines 40-42, predicting a coloring endpoint) except for expressly stating at least 100 starting points and at least 10,000 hair color end points. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include at least 100 starting points and at least 10,000 end points. Since Miklatzky teaches the ability to recognize any initial hair color (Col. 34, lines 15-18, CIE color space table) and the ability to predict any end point based on algorithm incorporation starting point data as well as desired results by the user (Col. 30, lines 27-32, Col. 47, lines 50-52, infinite color possibilities includes at least 10,000); and it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Re: Claim 31, Miklatzky discloses the claimed method including determining the anticipated success rate is greater than a predetermined threshold; and causing a hair dye to be produced based on the particular hair dye formula (Col. 4, lines 39-43, predicting achievable results inherently includes thresholds of success rate, the computer program would not present unless there was a high likelihood of success).
Re: Claim 32, Miklatzky discloses the claimed method including comparing an amount of dye ingredients in the at least one storage container and the amount of dye ingredients in the particular hair dye formula; and in response to the amount of dye ingredients in the at least one storage container being less than the amount of dye ingredients in the particular hair dye formula, triggering an alarm (Col. 97, lines 58-67, tracking ingredients and triggering an alarm).
Re: Claim 33, Miklatzky discloses the claimed method including determining whether the sensed amount of the dye ingredients dispensed corresponds to an amount of dye ingredients for the particular hair dye formula (Col. 94, lines 42-45, closed loop real time analysis based on sensed amount dispensed and the amount required).
Re: Claim 34, Miklatzky discloses the claimed method including pumping the dye ingredients from the at least one storage container further comprises stopping the pumping of the dye ingredients based on the sensed amount of the dye ingredients pumped from the at least one storage container (Col. 86, lines 41-46, controlled dispensing of dye ingredients; Col. 93 & 94, lines 15-20 & 42-45, pumps operated based on needed amount of ingredients).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balooch, Godfrey, and Magri Amaral are cited disclosing additional examples of historical data drawn from a user profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754